Citation Nr: 1541762	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the reduction of nonservice-connected pension benefits due to reduced medical expenses for the period from January 1, 2010, to December 31, 2010, and the creation of an overpayment as a result of the debt, was valid.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to error by VA.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b).   

Pension benefits are paid at the maximum annual pension rate (MAPR), reduced by the amount of countable annual income received by the Veteran.  Countable income for these purposes includes all income from any source, reduced by excludable expenses, such as qualifying unreimbursed medical expenses; and income and expenses are based on 12-month annualization periods.  See 38 U.S.C.A. §§ 1521, 1522(b) (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).  

The RO determined that the Veteran received an overpayment for the period from January 1, 2010, to December 31, 2010, because his reported medical expenses for 2010 were less than the continuing recurring amount for the year 2010.  The Veteran's pension award had a continuing deduction for medical expenses of Medicare Parts B and C, as the Veteran had listed in his financial status report (FSR, or VA 21-8416) received in February 2010.  These amounts were confirmed by a February 2010 report (Form 1099) from the Social Security Administration (SSA) that the Veteran submitted in support of his prior claim, which also listed the  Veteran's monthly direct payment amounts, and total annual benefits for 2009.  

In January 2011, the Veteran submitted a FSR for the calendar year 2010.  He did not list a payment for Medicare Part C at that time, although he reported a similar amount of payment for Medicare Part B as in 2009.  A March 2011 SSA inquiry report indicated that the Veteran had a Supplemental Medical Insurance (SMI) premium amount, which was different than the noted deductions for Medicare Part B or Part C, and which was not listed anywhere on the February 2010 Form 1099. 

The Veteran did not respond to an August 2011 letter from the RO, which requested that he send a report of information from the SSA as to his medical expenses as he had done in 2010.  Accordingly, the RO removed the amount that had been previously included for his Medicare Part C deduction, which resulted in the creation of an overpayment based on the difference in countable income.  

In addition to the SMI premium amount, the March 2011 SSA inquiry showed that the Veteran was credited essentially the same monthly benefit amount beginning December 2008 (or for calendar year 2009), and beginning December 2009 (or for calendar year 2010).  Multiplying by 12 months, the 2009 amount equaled the total benefits for 2009 as shown on the February 2010 Form 1099 from SSA that the Veteran previously submitted; and the 12-month total for 2010 based on the SSA inquiry report was very similar to the 2009 amount.  It is unclear if the Veteran received the benefit amount via direct payment, or if he continued to have a Medicare Part C deduction.  Although the Veteran did not respond to the August 2011 request, VA has a procedure by which it may obtain income information from the SSA, which may help substantiate the Veteran's claim in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request verification of the Veteran's monthly benefit amounts for calendar year 2010, to include the amounts of direct payment, Medicare Part B payment, and/or Medicare Part C payment.  

The Veteran is advised that he may also submit this information, to include via a Form 1099 for 2010.

2.  Then, if the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

